Citation Nr: 0534246	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral disc disease status post-operative lumbar fusion 
at L4 thru S1, evaluated as 20 percent disabling prior to May 
24, 2002 and 40 percent disabling thereafter.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an effective date prior to May 24, 2002 
for the award of a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 1997 RO rating decision 
granted service connection for low back strain and assigned 
an initial non-compensable evaluation.  In May 1998, the RO 
assigned a 20 percent evaluation for low back strain with 
lumbosacral disc disease effective to the date of claim.  In 
a July 1999 decision, the RO granted service connection for 
hemorrhoids, and assigned an initial noncompensable 
evaluation.

The case was before the Board in June 2002 at which time the 
Board conducted further development of the claims pursuant to 
38 C.F.R. § 19.9(a)(2).  At that time, the Board rephrased 
the issues listed on the title page to reflect that the 
veteran is seeking higher evaluations for his initial ratings 
for lumbar spine disability and hemorrhoids.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (where an appeal stems from 
an initial rating, VA must frame and consider the issue of 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).  The Board remanded the claims to the RO in July 
2003 and September 2004.

As addressed in the remand following this decision, the issue 
of entitlement to an effective date prior to May 24, 2002 for 
the award of TDIU has been listed on the title page for 
procedural purposes only.


FINDINGS OF FACT

1.  For the time period prior to April 13, 2000, the 
veteran's lumbar spine disability was manifested by no more 
than moderate limitation of motion absent any chronic 
neurologic symptoms.

2.  Since April 13, 2000, the veteran's thoracolumbar spine 
has been manifested by chronic, severe limitation of motion 
with herniated pulposes at L4-L5 and L5-S1 resulting in 
persistent symptoms of intervertebral disc syndrome (IVDS) 
and chronic neurologic deficits in both lower extremities not 
more than mildly disabling in degree.

3.  The veteran's hemorrhoid disorder ranges from being 
asymptomatic to not more than moderate in degree during 
recurrences and absent hemorrhoids that are either large, 
thrombotic, irreducible or with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2000, the criteria for a rating in 
excess of 20 percent for service connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, 
Diagnostic Code 5292, 5293 (1997-2000).

2.  Since April 13, 2000, the criteria for a 60 percent 
rating but no higher for service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, 
Diagnostic Codes 5292, 5293 (1997-2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

3.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher disability ratings 
for his service connected lumbar spine and hemorrhoid 
disabilities.  The Board has reviewed all the evidence in the 
veteran's claims folder contained in two separate volumes.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Lumbosacral spine

The veteran served on active duty from September 1987 to 
October 1996.  His service medical records reflects his 
treatment for pain in the lower lumbar/sacral region with 
decreased range of motion.  His initial VA examination in 
January 1997 reflected his report of intermittent low back 
pain without radiation.  At that time, he denied activity 
restrictions stating "If it hurts, I just lay down a little 
while and it clears up."  He was working as a preacher.  
Physical examination of the lumbar spine revealed tenderness 
to palpation from L3 to L5 at midline.  He had full range of 
motion with the remainder of examination deemed normal.  An 
x-ray examination demonstrated spine bifida of S1, but 
otherwise indicated a normal study.  He was given a diagnosis 
of residuals of lumbar spine injury.

An RO rating decision dated February 1997 granted service 
connection for low back strain, and assigned an initial 
noncompensable evaluation effective to the date of claim; 
October 2, 1996.

Subsequent VA clinic records include a September 1997 
visitation due to aggravation of low back pain while playing 
basketball.  He felt like his spine had a "crack" in it 
with "very intense pain" when moving in certain directions.  
A consultation noted increased pain with repeated flexion and 
an inability to tolerate extension when standing.  There were 
no sensory or strength deficits in the lower extremities.  An 
October 1997 examination report by Robert D. Dickins, Jr., 
M.D., noted the veteran's report of increased back symptoms 
when participating in sports activities.  A limited 
examination was significant for range of lumbar spine motion 
two-thirds of normal.  In January 1998, he was given an 
assessment of right lumbar and lumbosacral strain.  A 
magnetic resonance imaging (MRI) scan performed in January 
1998 resulted in impressions of early mild disc degeneration 
at L5-S1 with a very small right paracentral subligamentous 
protrusion of no probable significance, and disc dessication 
at L4-L5.  

A consultation with Dr. Dickins in February 1998 included the 
veteran's report of midline low back pain with radiation to 
the right side.  He had a recent episode of right leg give 
way but, generally, had not had radicular symptoms.  He had 
stopped playing basketball, and had missed 15 to 20 days of 
work over the last several months mostly due to his back 
symptoms.  His physical examination demonstrated no motor 
deficit but absent reflexes in his legs.  An MRI scan 
performed one month previously demonstrated degenerative 
changes at the lower two disc levels with a mild amount of 
fluid in the right facet joint at L4-5.  It was recommended 
that, in the long run, the veteran consider moving to less 
strenuous work.

Subsequently, the veteran underwent physical therapy with the 
Baptist Rehabilitation Institute of Arkansas.  His intake 
evaluation noted findings of abnormal range of motion of the 
lumbar spine described as major in forward flexion (FF), 
moderate in extension (EXT), mild to moderate in lateral 
flexion (LF) and moderate in rotation (ROT).  He had 
decreased muscle flexibility with spasm, positive 
nueral/dural tension test at 90 degrees, and decreased 
reflexes and strength in the right lower extremity.  His 
sensation in the lower extremities was intact.  He was placed 
on limited work duty in March 1998.

In March 1998, the veteran testified to a worsening of his 
lower back pain with sharp pains that went into his legs.  
Generally, his symptoms were easier to aggravate than before 
requiring him to discontinue activities such as lifting 
weights or playing basketball.  He was employed as a mail 
processor at the U.S. Postal Service, and had been on light 
work duty based upon an inability to lift weights.  His 
restrictions included lifting no more than 10 pounds, and 
avoidance of squatting, bending, lifting and prolonged 
standing or sitting.  He recalled one instance of right leg 
buckling.  He had missed approximately 3 months of work over 
the last year due to his back symptoms.  He had been 
prescribed medicines such as Indocin, Cyclobenzaprine and 
Tegretol for pain relief.

An RO rating decision dated April 1998 increased the 
disability evaluation for lumbosacral disc disease to 20 
percent disabling effective to the date of claim; October 2, 
1996.

Thereafter, the veteran's private clinic records in June 1998 
document his continued symptoms of low back pain with pain 
radiating down his legs, particularly to the right.  A 
physical examination was significant for absent right ankle 
reflex and  hypoactive left ankle reflex.  Lumbar myelograms 
performed in June 1998 resulted in impressions of borderline 
canal stenosis at L3-4, broad based annular bulge at L4-5 
effacing the thecal sac anteriorly and extending into the 
lower neural foramina potentially causing mild nerve root 
compression, and small central bulge at L5-S1 causing no 
significant nerve root displacement and most likely 
asymptomatic.  He subsequently received epidural/spinal 
injections of the lumbar spine.  In July 1998, he was 
medically restricted to light duty with a referral for 
physical therapy and treatment with a transcutaneous nerve 
stimulation (TENS) unit.

An August 1998 examination report from Steven L. Cathey, 
M.D., noted that the veteran's neurological examination was 
negative with no sign of lumbar radiculopathy.  There had 
been point tenderness in the lower lumbar area, but no 
paraspinous muscle spasm nor restriction of movement.  His 
pain was noted to be refractory to conservative treatment, to 
include steroids.  He was deemed a victim of early 
degenerative disc disease with associated osteoarthritis, and 
encouraged to maintain a full and active lifestyle without 
restrictions.  He was not deemed a candidate for 
neurosurgical intervention.

On VA examination in September 1998, the veteran reported 
continued progression of his lower back pain.  He had missed 
two weeks in the last month due to his symptoms, and had 
functional limitations at work.  His physical examination 
revealed moderate paraspinal spasm in the lumbosacral on the 
left side.  His range of motion testing was somewhat 
difficult due to his jerking movements that appeared to be 
nonphysiological.  He had intermittent flexion to 60 degrees, 
extension to 20 degrees, and bilateral flexion to 30 degrees.  
He had initial give-way weakness in the lower extremities 
that appeared to be nonphysiological.

Private clinic records in September 1998 include an 
assessment of chronic sacroilitis manifested by muscle spasm 
and positive Kemp's test.  An MRI performed at Baptist 
Hospital in October 1998 resulted in impressions of disc 
dessication at L4-L5 and L5-S1, small central disc 
protrusions at L3-L4 and L4-L5 of doubtful clinical 
significance, and a small right paracentral focal disc 
protrusion at L5-S1.

The veteran's chiropractic care records from March 1998 to 
September 1998 included findings of low back pain radiating 
to the right lower extremity, stiffness, muscle spasm and 
positive Kemp, Derifield, and straight leg raising (SLR) 
tests.  He was noted to have flare-ups of symptoms.

In pertinent part, a VA clinic record dated April 1999 
reflected the veteran's continued complaint of chronic low 
back pain.  His physical examination showed "good ROM" 
without decreased (?sd) sensation or strength in his legs.  
He was referred for neurosurgery consultation.  At a June 

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral disc disease status post-operative lumbar fusion 
at L4 thru S1, evaluated as 20 percent disabling prior to May 
24, 2002 and 40 percent disabling thereafter.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.  Entitlement to an effective date prior to May 24, 2002 
for the award of a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 1997 RO rating decision 
granted service connection for low back strain and assigned 
an initial non-compensable evaluation.  In May 1998, the RO 
assigned a 20 percent evaluation for low back strain with 
lumbosacral disc disease effective to the date of claim.  In 
a July 1999 decision, the RO granted service connection for 
hemorrhoids, and assigned an initial noncompensable 
evaluation.

The case was before the Board in June 2002 at which time the 
Board conducted further development of the claims pursuant to 
38 C.F.R. § 19.9(a)(2).  At that time, the Board rephrased 
the issues listed on the title page to reflect that the 
veteran is seeking higher evaluations for his initial ratings 
for lumbar spine disability and hemorrhoids.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (where an appeal stems from 
an initial rating, VA must frame and consider the issue of 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).  The Board remanded the claims to the RO in July 
2003 and September 2004.

As addressed in the remand following this decision, the issue 
of entitlement to an effective date prior to May 24, 2002 for 
the award of TDIU has been listed on the title page for 
procedural purposes only.


FINDINGS OF FACT

1.  For the time period prior to April 13, 2000, the 
veteran's lumbar spine disability was manifested by no more 
than moderate limitation of motion absent any chronic 
neurologic symptoms.

2.  Since April 13, 2000, the veteran's thoracolumbar spine 
has been manifested by chronic, severe limitation of motion 
with herniated pulposes at L4-L5 and L5-S1 resulting in 
persistent symptoms of intervertebral disc syndrome (IVDS) 
and chronic neurologic deficits in both lower extremities not 
more than mildly disabling in degree.

3.  The veteran's hemorrhoid disorder ranges from being 
asymptomatic to not more than moderate in degree during 
recurrences and absent hemorrhoids that are either large, 
thrombotic, irreducible or with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2000, the criteria for a rating in 
excess of 20 percent for service connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, 
Diagnostic Code 5292, 5293 (1997-2000).

2.  Since April 13, 2000, the criteria for a 60 percent 
rating but no higher for service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, 
Diagnostic Codes 5292, 5293 (1997-2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

3.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher disability ratings 
for his service connected lumbar spine and hemorrhoid 
disabilities.  The Board has reviewed all the evidence in the 
veteran's claims folder contained in two separate volumes.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Lumbosacral spine

The veteran served on active duty from September 1987 to 
October 1996.  His service medical records reflects his 
treatment for pain in the lower lumbar/sacral region with 
decreased range of motion.  His initial VA examination in 
January 1997 reflected his report of intermittent low back 
pain without radiation.  At that time, he denied activity 
restrictions stating "If it hurts, I just lay down a little 
while and it clears up."  He was working as a preacher.  
Physical examination of the lumbar spine revealed tenderness 
to palpation from L3 to L5 at midline.  He had full range of 
motion with the remainder of examination deemed normal.  An 
x-ray examination demonstrated spine bifida of S1, but 
otherwise indicated a normal study.  He was given a diagnosis 
of residuals of lumbar spine injury.

An RO rating decision dated February 1997 granted service 
connection for low back strain, and assigned an initial 
noncompensable evaluation effective to the date of claim; 
October 2, 1996.

Subsequent VA clinic records include a September 1997 
visitation due to aggravation of low back pain while playing 
basketball.  He felt like his spine had a "crack" in it 
with "very intense pain" when moving in certain directions.  
A consultation noted increased pain with repeated flexion and 
an inability to tolerate extension when standing.  There were 
no sensory or strength deficits in the lower extremities.  An 
October 1997 examination report by Robert D. Dickins, Jr., 
M.D., noted the veteran's report of increased back symptoms 
when participating in sports activities.  A limited 
examination was significant for range of lumbar spine motion 
two-thirds of normal.  In January 1998, he was given an 
assessment of right lumbar and lumbosacral strain.  A 
magnetic resonance imaging (MRI) scan performed in January 
1998 resulted in impressions of early mild disc degeneration 
at L5-S1 with a very small right paracentral subligamentous 
protrusion of no probable significance, and disc dessication 
at L4-L5.  

A consultation with Dr. Dickins in February 1998 included the 
veteran's report of midline low back pain with radiation to 
the right side.  He had a recent episode of right leg give 
way but, generally, had not had radicular symptoms.  He had 
stopped playing basketball, and had missed 15 to 20 days of 
work over the last several months mostly due to his back 
symptoms.  His physical examination demonstrated no motor 
deficit but absent reflexes in his legs.  An MRI scan 
performed one month previously demonstrated degenerative 
changes at the lower two disc levels with a mild amount of 
fluid in the right facet joint at L4-5.  It was recommended 
that, in the long run, the veteran consider moving to less 
strenuous work.

Subsequently, the veteran underwent physical therapy with the 
Baptist Rehabilitation Institute of Arkansas.  His intake 
evaluation noted findings of abnormal range of motion of the 
lumbar spine described as major in forward flexion (FF), 
moderate in extension (EXT), mild to moderate in lateral 
flexion (LF) and moderate in rotation (ROT).  He had 
decreased muscle flexibility with spasm, positive 
nueral/dural tension test at 90 degrees, and decreased 
reflexes and strength in the right lower extremity.  His 
sensation in the lower extremities was intact.  He was placed 
on limited work duty in March 1998.

In March 1998, the veteran testified to a worsening of his 
lower back pain with sharp pains that went into his legs.  
Generally, his symptoms were easier to aggravate than before 
requiring him to discontinue activities such as lifting 
weights or playing basketball.  He was employed as a mail 
processor at the U.S. Postal Service, and had been on light 
work duty based upon an inability to lift weights.  His 
restrictions included lifting no more than 10 pounds, and 
avoidance of squatting, bending, lifting and prolonged 
standing or sitting.  He recalled one instance of right leg 
buckling.  He had missed approximately 3 months of work over 
the last year due to his back symptoms.  He had been 
prescribed medicines such as Indocin, Cyclobenzaprine and 
Tegretol for pain relief.

An RO rating decision dated April 1998 increased the 
disability evaluation for lumbosacral disc disease to 20 
percent disabling effective to the date of claim; October 2, 
1996.

Thereafter, the veteran's private clinic records in June 1998 
document his continued symptoms of low back pain with pain 
radiating down his legs, particularly to the right.  A 
physical examination was significant for absent right ankle 
reflex and  hypoactive left ankle reflex.  Lumbar myelograms 
performed in June 1998 resulted in impressions of borderline 
canal stenosis at L3-4, broad based annular bulge at L4-5 
effacing the thecal sac anteriorly and extending into the 
lower neural foramina potentially causing mild nerve root 
compression, and small central bulge at L5-S1 causing no 
significant nerve root displacement and most likely 
asymptomatic.  He subsequently received epidural/spinal 
injections of the lumbar spine.  In July 1998, he was 
medically restricted to light duty with a referral for 
physical therapy and treatment with a transcutaneous nerve 
stimulation (TENS) unit.

An August 1998 examination report from Steven L. Cathey, 
M.D., noted that the veteran's neurological examination was 
negative with no sign of lumbar radiculopathy.  There had 
been point tenderness in the lower lumbar area, but no 
paraspinous muscle spasm nor restriction of movement.  His 
pain was noted to be refractory to conservative treatment, to 
include steroids.  He was deemed a victim of early 
degenerative disc disease with associated osteoarthritis, and 
encouraged to maintain a full and active lifestyle without 
restrictions.  He was not deemed a candidate for 
neurosurgical intervention.

On VA examination in September 1998, the veteran reported 
continued progression of his lower back pain.  He had missed 
two weeks in the last month due to his symptoms, and had 
functional limitations at work.  His physical examination 
revealed moderate paraspinal spasm in the lumbosacral on the 
left side.  His range of motion testing was somewhat 
difficult due to his jerking movements that appeared to be 
nonphysiological.  He had intermittent flexion to 60 degrees, 
extension to 20 degrees, and bilateral flexion to 30 degrees.  
He had initial give-way weakness in the lower extremities 
that appeared to be nonphysiological.

Private clinic records in September 1998 include an 
assessment of chronic sacroilitis manifested by muscle spasm 
and positive Kemp's test.  An MRI performed at Baptist 
Hospital in October 1998 resulted in impressions of disc 
dessication at L4-L5 and L5-S1, small central disc 
protrusions at L3-L4 and L4-L5 of doubtful clinical 
significance, and a small right paracentral focal disc 
protrusion at L5-S1.

The veteran's chiropractic care records from March 1998 to 
September 1998 included findings of low back pain radiating 
to the right lower extremity, stiffness, muscle spasm and 
positive Kemp, Derifield, and straight leg raising (SLR) 
tests.  He was noted to have flare-ups of symptoms.

In pertinent part, a VA clinic record dated April 1999 
reflected the veteran's continued complaint of chronic low 
back pain.  His physical examination showed "good ROM" 
without decreased (?sd) sensation or strength in his legs.  
He was referred for neurosurgery consultation.  At a June 
1999 neurosurgery consultation, he described a sharp, burning 
pain sensation that radiated to both hips, posteriorly down 
both thighs, and posteriorly/laterally down the calves to the 
feet and toes.  He obtained a 5 to 10% relief with Flexeril 
and Relafen.  He had obtained no relief with a series of 
epidural shots, Anaprox nor Robaxin.  He reported pain with 
walking, coughing, sneezing, and weakness and 
numbness/tingling in both legs.  He had decreased back pain 
once a week, and had some episodes of instability.  On 
physical examination, he was able to ambulate with no 
apparent distress (NAD).  He was able to heel walk, but 
unable to toe walk.  His right side was weaker than the left.  
He tandem walked with some unsteadiness.  Babinski and clonus 
tests were negative.  He had 4+/5 strength with hip flexion, 
leg extension, leg flexion, and dorsiflexion bilaterally.  He 
had 5/5 strength in plantars bilaterally.  His sensation was 
decreased in the right lower extremity when compared to the 
left.  His straight leg raising (SLR) was negative 
bilaterally.  His anterior flexion was decreased, but lateral 
motion and extension were within normal limits (WNL).  There 
was no tenderness on palpation.  An x-ray examination of the 
lumbosacral spine revealed normal lordosis and was otherwise 
unremarkable.

On April 13, 2000, the veteran underwent an MRI that 
indicated impressions of early dessication with broad based 
low profile central protrusions at the L4-L5 and L5-S1 levels 
producing only moderate central canal encroachment and not 
associated with significant lateral canal stenosis; 
straightening of the lordotic curve of the lumbar spine 
possibly predisposing to accentuated weight bearing and 
stress on the lumbosacral junction, and remaining discs 
within normal limits for age.  

On May 10, 2000, the veteran underwent an evaluation by 
Harold H. Chakales, M.D., P.A.  He reported an episode of 
acute lower back pain with right-sided sciatica by one 
months' duration.  Physical examination showed a 40 to 40% 
restriction of motion in forward flexion, extension and 
lateral rotation.  He had a positive sciatic stretch at 
around 70 degrees on the right, and negative on the left.  
Reflexes on his knees and ankles were 2+.  His extensors were 
intact.  Dr. Chakeles described the veteran as manifesting a 
bulging herniated nucleus pulposes (HNP) at L4-5 and L5-S1, 
primarily on the right side.  The veteran was deemed a 
possible candidate for intradiscal electrocoagulation therapy 
(IDET). 

The results from an electromyography (EMG) and nerve velocity 
conduction (NCV) study performed in May 2000 were deemed 
normal.  A discogram performed in June 2000 was significant 
for abnormal L5-S1 and L4-L5 discs that were symptomatic.  In 
January 2001, he was markedly symptomatic with positive 
sciatica after an acute flare-up.

A May 2002 consultation with D. Gordon Newbern, M.D., 
recorded the veteran's symptoms of persistent low back pain, 
worse on the right side, that radiated somewhat to the legs.  
He had been limited to standing no more than an hour before 
the onset of incapacitating pain.  Physical examination 
revealed an approximate 50% decreased range of motion in the 
lumbar spine with marked pain.  His motor and reflex 
examinations were within normal limits.  He reported 
paresthesias in the lateral thigh as well as the dorsum and 
plantar aspects of the right foot.  SLR revealed some tight 
hamstrings that caused low back pain but no radicular 
symptoms.  He was given an assessment of debilitating low 
back pain most probably due to degenerative disc disease. 

A May 2002 report from Dr. McCarthy included physical 
examination findings of an inability to stand straight due to 
terrific muscle spasm tilting him to the right, and 
restricted range of motion with an inability to bend greater 
than 45 degrees in forward flexion.  Neurologically, the 
veteran had diminished sensation over the right S1 lateral 
foot area, normal reflexes, normal motor testing, and some 
give-way type pain around the right ankle.

In August 2002, the veteran underwent posterior spinal 
arthrodesis L4 thru the sacrum with right iliac crest bone 
graft harvesting, and posterior spinal instrumentation at L4-
L5 and L5-S1 bilaterally, and bilateral L5 nerve root 
decompression.  He was given a postoperative diagnosis of 
degenerative disc disease of L4-L5 and L5-S1 with bilateral 
L5 nerve root compression with radiculopathy.  He was 
prevented from working for approximately six months while the 
fusion became solid.

A January 2003 statement from Phillip A. Tracy, M.D., 
described the veteran's lumbar spine disability as follows:

... [The veteran] most recently in August 29, 2002 
underwent a posterior spinal fusion from L4 to the 
sacrum.  At this time as a result of the surgery 
fusion, he obviously has decreased range of motion 
and mobility to the lower spine and is having 
symptoms of weakness primarily to the right leg.  
He is also having some weakness to the right ankle 
and the left ankle rendering him more immobile 
episodic.  He has minimal burning to the right 
leg, which is an improvement from the pre-
operative status, but the weakness is of concern.  
At the present time, he is totally disabled and is 
being kept off work by his orthopedic surgeon with 
plans for reevaluation in April 2003 and plans to 
initiate a rehabilitative therapy on his back 
after there has been sufficient healing of the 
fusion.

The veteran underwent VA orthopedic examination in March 
2003.  He complained of diffuse pain over the lower lumbar 
region described as a "band of pain."  He claimed an 
inability to tie his shoes.  He reported weakness of both 
ankles but also of both legs.  He claim nocturia as a 
symptom.  On physical examination, his lumbar spine 
demonstrated 20 degrees of flexion, 10 degrees of extension 
less than vertical stance, and 20 degrees of tilt 
bilaterally.  His stance was stooped slightly forward during 
formal examination, but his posture was erect with good 
alignment when ambulating in the halls.  On palpation, he was 
diffusely tender across the entire low back from 
approximately L3 to below the iliac crest, and along the 
bilateral paraspinous muscles with no obvious fasciculations 
or spasm.  Neurologically, he had 2+ and equal knee jerks and 
plantar flexion 1+/4+ and equal.  There was no obvious muscle 
atrophy and all major muscle groups were intact to functional 
ambulation.  He was able to heel and toe walk though slightly 
antalgic on the left.  All major muscle groups were intact 
against gravity.  On manual testing, there was repetitive 
give-way with ankle dorsal flexion, foot inversion and foot 
eversion bilaterally.  Passive range of motion of the hips 
caused low back pain.  There was no evidence of ataxia, loss 
of balance or incoordination upon ambulation.  It was 
difficult to assess whether or not there was slight antalgia 
on the right with actually antalgia or weak ankle 
dorsiflexion.  X-ray examination showed excellent alignment 
of the hardware of L4, L5 and S1 fixation.  There was 
excellent maintenance of the disc space proximal to the 
surgical site.  The examiner indicated that it was difficult 
to state a specific functional loss of use as many of the 
objective findings were in contraindication to those 
observed.  The overall impression was that the veteran was 
neurologically intact, and that his limitations of motion and 
tasks were more subjective than objective.

In July 2003, the veteran received notice from the U.S. 
Postal Service that he was medically unsuitable for his 
position as a mail processing clerk.  It was noted that his 
medical assessment of his chronic degenerative arthritis of 
the lumbar spine included lifting no more than 5 pounds, 
limitation of 2-4 hours for standing, sitting, walking, 
pushing and pulling, and limitation to 2 hours for carrying, 
bending, squatting, kneeling and twisting.  In August 2003, 
the Office of Personnel Management approved his application 
for disability retirement.

In January 2004, Dr. Tracy provided the following assessment 
of the veteran's lumbar spine disability:

[The veteran] has been followed for chronic back 
pain and back strain since his military days.  He 
had had recent surgery in August 2002 and 
underwent a posterior spinal fusion from L4 
through the sacrum.  He has decreased range of 
motion and mobility mostly to the lower spine.  
Secondary to this fusion, he continues to have 
radicular pain mostly to the right leg, right 
knee and right lateral calf with weakness 
primarily to the right leg causing him to walk 
with a hobbled limp.  He has a continued weakness 
to the ankles bilaterally, the right being the 
worse.  He has flares of increased mobility and 
pain with the activities of daily living and 
continues to be disabled on a permanent basis 
secondary to his back injury that is long 
standing.  Rehabilitative therapy has helped but 
he continues to be unable for physical 
employment.

An RO rating decision dated March 2004 increased the 
evaluation for lumbosacral disc disease status post-operative 
lumbar fusion at L4-L5 to 40 percent disabling effective May 
24, 2002.  He was also given a convalescence rating from 
August 29, 2002 to March 1, 2003.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

The veteran's service-connected lumbar spine disability has 
been manifested by a progressive worsening of symptoms during 
the appeal period.  As such, the RO has assigned a "staged" 
rating assigning different disability ratings for differing 
periods of time.  See Fenderson, 12 Vet. App. 119 (1999).  
For the time period prior to May 24, 2002, the RO has rated 
the veteran's lumbar spine disability as 20 percent disabling 
under Diagnostic Code 5293.  This rating contemplates 
moderate intervertebral disc syndrome (IVDS) with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Effective May 24, 2002, the RO has assigned a 40 percent 
rating for the veteran's lumbar spine disability under 
Diagnostic Code 5293-5292.  This rating contemplates lumbar 
spine disability manifested by severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Effective September 23, 2002, VA revised the criteria for 
evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the Spine, to include 
a renumbering of the diagnostic codes.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  Thereafter VA amended the IVDS 
criteria to include a definition of incapacitating episodes 
that had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
notes that the veteran was advised of this definition in a 
May 2004 Supplemental Statement of the Case (SSOC).  The 
Board may only consider and apply the "new" criteria as of 
the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

For the time period from October 2, 1996 to May 24, 2002, the 
RO has rated the veteran's lumbar spine disability as 20 
percent disabling under Diagnostic Code 5293.  Under the 
criteria in effect during that time period, a higher 40 
percent rating was warranted for symptoms consistent with, or 
more closely approximating, severe limitation of lumbar spine 
motion (Diagnostic Code 5292), severe, recurring attacks of 
IVDS with little intermittent relief (Diagnostic Code 5293), 
or severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

The veteran's initial post-service examination in January 
1997 reflected his complaint of intermittent low back pain 
exacerbated by use.  His physical examination demonstrated 
full range of motion without complaint of neurologic 
symptoms.  Thereafter, lumbar spine range of motion was 
described as decreased by one-third in January 1998; 
described as major in forward flexion, moderate in extension, 
mild to moderate in lateral flexion and moderate in rotation 
in February 1998; no restriction of movement nor muscle spasm 
in August 1998; measured as 60 degrees in flexion, 20 degrees 
in extension, and 30 degrees in bilateral flexion on VA 
examination in September 1998; and described as "good" 
range of motion in April 1999.  There was some report of 
flare-up of symptoms with the veteran being placed on limited 
work duty due to his back symptoms in March 1998.

For the time period prior to April 13, 2000, the Board is of 
the opinion that the preponderance of the evidence 
demonstrates that the veteran's lumbar spine disability was 
manifested by no more than moderate range of motion loss.  In 
so holding, the Board has considered additional range of 
motion loss during flare-ups of disability, such as the range 
of motion findings taken during his period of physical 
therapy, but finds that the frequency and duration of such 
flare-ups of disability to be sporadic in nature as reflected 
by various descriptions and measurements of lumbar spine 
motion by the examiners prior to April 13, 2000.  There were 
no objective findings indicative of functional loss of use 
such as atrophy, incoordination, callosities, etc.  His range 
of motion findings, overall, do not reflect a range of motion 
loss more closely approximating severe loss of motion during 
any time in the appeal period prior to April 13, 2000.  
Accordingly, the Board finds that the a rating in excess of 
20 percent under Diagnostic Code 5292 is not warranted.

In January 1998, an MRI examination confirmed the presence of 
degenerative disc disease at L5-S1 and L4-L5.  As such, the 
IVDS provisions of Diagnostic Code 5293 are for application.  
An evaluation by Dr. Dickins in February 1998 included a 
finding of absent reflexes in both legs but no motor deficit.  
Physical therapy notes demonstrated evidence of muscle spasm 
with decreased reflexes and strength in the right lower 
extremity.  A private examination in June 1998 was 
significant for absent right ankle reflex and hypoactive left 
ankle reflex with a lumbar myelogram significant for annular 
bulging at L4-L5 potentially causing mild nerve root 
irritation.  However, a private neurologic examination in 
August 1998 found no evidence of lumbar radiculopathy with 
physical examination negative for restriction of movement and 
muscle spasm.  VA examination in September 1998 found an 
initial give-way weakness in the lower extremities to be 
nonphysiologic in nature.  Neurosurgery consultation in June 
1999 found the right lower extremity to be weaker than the 
left and decreased right lower extremity sensation.  This 
evidence, however, does not demonstrate severe, recurring 
attacks of IVDS with little intermittent relief.  
Furthermore, there is no lay or medical evidence of listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
chronic marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion.  As such, the 
preponderance of the evidence is against consideration of 
higher ratings under Diagnostic Codes 5293 and 5295.

On April 13, 2000, the veteran was provided an MRI 
examination due to recent onset of persistent right lower 
extremity pain.  The results were interpreted by Dr. Chakeles 
as evidencing HNP at L4-L5 and L5-S1 primarily on the right 
side.  A report by Dr. Chakeles dated May 10, 2000 describes 
a discernable increase in severity of the veteran's lumbar 
spine symptoms.  His range of motion loss was shown to be 
severe, and his lower back pain with right-sided sciatica 
became persistent.  While an EMG/NVC study was negative, a 
discogram in June 2000 demonstrated symptomatic discs at L5-
S1 and L4-L5.  A January 2001 consultation noted him to be 
markedly symptomatic with positive sciatica after an acute 
flare-up.  A May 2002 consultation described his symptoms as 
debilitating in nature.  In August 2002, he underwent 
posterior spinal arthrodesis L4 thru the sacrum with right 
iliac crest bone graft harvesting, and posterior spinal 
instrumentation at L4-L5 and L5-S1 bilaterally, and bilateral 
L5 nerve root decompression.  He was given a postoperative 
diagnosis of degenerative disc disease of L4-L5 and L5-S1 
with bilateral L5 nerve root compression with radiculopathy.

The Board finds, with application of the benefit of the doubt 
doctrine and the provisions of 38 C.F.R. § 4.7, that the 
veteran's disability more closely approximated the criteria 
for pronounced IVDS with persistent pain and symptoms 
identified to diseased discs L4-L5 and L5-S1 so as to warrant 
the maximum 60 percent schedular evaluation under Diagnostic 
Code 5293.  As evidenced by the reports from Dr. Tracy in 
January 2003 and January 2004, the veteran's IVDS symptoms 
have remained pronounced.  As such, the Board finds that a 60 
percent rating is warranted under Diagnostic Code 5293 
effective April 13, 2000.

A higher rating under the old criteria would require 
residuals of vertebral fracture (Diagnostic Code 5285 or 
ankylosis of the entire spine (Diagnostic Code 5286) which 
are clearly inapplicable to the case.  See Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis refers to 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure).  Cf. 38 C.F.R. § 4.71a, 
Schedule of ratings - musculoskeletal system, NOTE 5 (2005) 
(fixation of a spinal segment in neutral position (zero 
degrees) represents favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
05).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-05).  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, NOTE 1 (2003-05).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
subsequent to the regulatory change have been represented by 
severe limitation of motion of the lumbar spine.  This 
warrants the maximum 40 percent rating under Diagnostic Code 
5292.  There is no history of vertebral fracture.  There is 
fusion from L4 through the sacrum, but no ankylosis 
identified for the remainder of the thoracolumbar spine.  As 
such, the criteria for ankylosis under Diagnostic Codes 5286 
or 5289 are not for application.  See Shipwash, 8 Vet. App. 
at 221; 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2005).

The neurologic manifestations of the veteran's IVDS may 
involve radicular pain of the right lower extremity with 
weakness to the lower extremity and right ankle, and possible 
weakness of the left ankle.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case" and involves consideration of such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  In rating disability involving 
injury to the peripheral nerves and their residuals, 
attention is to be given to the site and character of injury, 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2005).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's neurologic symptoms of the right lower 
extremity involve weakness of the right leg and ankle as well 
as radicular pain.  Dr. Tracy describes the veteran with a 
hobbled limp due to his symptoms with flare-ups of 
disability.  VA examination in March 2003 found positive knee 
jerks and plantar flexion with no obvious muscle atrophy.  
There was repetitive give-way with ankle dorsal flexion, foot 
inversion and foot eversion bilaterally, but the examiner 
felt that there was a subjective component to the findings 
and that the veteran was "neurologically intact."  Overall, 
the Board is of the opinion that such disability is analogous 
to no more than mild incomplete paralysis of the sciatic 
nerve warranting a 10 percent rating under Diagnostic Code 
8520 for each extremity.  

Accordingly, the Board finds that the veteran could be rated 
as 40 percent rating for his chronic orthopedic manifestation 
of severe limitation of lumbar spine motion and separate 10 
percent ratings for his chronic neurologic manifestation in 
the left and right lower extremities.  After applying the 
bilateral factor for both lower extremities under 38 C.F.R. 
§ 4.26 and combining the ratings under 38 C.F.R. § 4.25, the 
veteran's schedular rating would not exceed a 60 percent 
schedular rating by separately rating his chronic orthopedic 
and neurologic disabilities under Diagnostic Code 5243.  A 60 
percent rating is also the maximum available rating provided 
for incapacitating episodes of IVDS.  Thus, the Board finds 
that evaluating the veteran's disability under the new 
provisions of Diagnostic Code 5243 provides him no benefit.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised regulations would require a finding of 
favorable or unfavorable ankylosis.  Fixation of a spinal 
segment in neutral position (zero degrees) represents 
favorable ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of 
ratings - musculoskeletal system, NOTE 5 (2005).  There is 
fusion from L4 through the sacrum, but no ankylosis 
identified for the remainder of the thoracolumbar spine.  As 
such, the criteria for ankylosis of the thoracolumbar spine 
and/or entire spine under Diagnostic Codes 5286 or 5289 are 
not for application.  See Shipwash, 8 Vet. App. at 221; 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2005).   These regulatory changes do not 
offer a more favorable result in this case.  

The Board has considered the veteran as competent to describe 
his lumbar symptoms such as pain, sensation loss and 
functional impairment.  38 C.F.R. § 3.159(a) (2005).  The 
objective medical evidence demonstrates his entitlement to a 
60 percent rating for lumbosacral spine disability since 
April 13, 2000 when considering his chronic orthopedic and 
neurologic symptoms combined.  The preponderance of the 
evidence weighs against a higher rating still, and there is 
no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  Consideration of 
38 C.F.R. §§ 4.40 and 4.45 is unnecessary as the veteran is 
in receipt of the maximum rating for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

II.  Hemorrhoids

Historically, the veteran was noted to have hemorrhoids in 
service.  His initial VA examination in January 1997 
reflected his report of recurrent hemorrhoids that were 
currently asymptomatic.  He had increased pain when lifting 
weights.  He obtained relief of his symptoms with 
suppositories and sitz baths as needed (p.r.n.).  His 
physical examination did not identify any hemorrhoids, and 
his stool was negative for occult blood.  He was given a 
diagnosis of history of hemorrhoids asymptomatic on 
examination.

In March 1998, the veteran testified to recurrent hemorrhoids 
that lately had been extremely painful.  He described a pain 
deep down in the lower part of the rectum that hurt when he 
walked.  He occasionally noticed small amounts of blood in 
his feces.  He treated his symptoms with suppositories, warm 
baths and stool softeners.

Private clinic records in April and June 1998 note treatment 
for hemorrhoids, but no description was provided as to size, 
number and characteristics.

An RO rating decision dated June 1999 granted service 
connection for hemorrhoids, and assigned an initial 
noncompensable evaluation effective to the date of claim; 
October 2, 1996.

The veteran underwent VA examination in March 2003.  He 
reported a tendency to have constipation and, with hard 
stools, would generally pass a small amount of bright red 
blood either with the stool or noticed on the tissue paper.  
He had some pain and itching in the perianal area.  At times, 
he had some prolapse of tissue that he replaced manually.  He 
denied fecal incontinence.  Examination of the anal area 
revealed no external abnormality.  Digital examination did 
reveal some fullness in the anal canal consistent with 
internal hemorrhoids.  No prolapse occurred during 
examination, and sphincter tone was excellent.  No blood was 
identified nor were rectal masses felt.  He was given a 
diagnosis of hemorrhoids and, in the absence of prolapse, the 
examiner was unable to determine the size of the hemorrhoid.

The veteran's noncompensable rating for hemorrhoids under 
Diagnostic Code 7336 contemplates hemorrhoids that are mild 
to moderate in degree.  38 C.F.R. § 4.114(a), Diagnostic Code 
7336 (2005).  A 10 percent rating is warranted for external 
or internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  Id.  A higher 20 percent rating is 
warranted when there is persistent bleeding and with 
secondary anemia or when there are hemorrhoids with fissures.  
Id.

The veteran has described his hemorrhoid disorder as 
recurrent in nature with occasional pain and itching in the 
perianal area as well as deep down pain in the rectum.  He 
has noticed small amounts of blood in his stools or on his 
toilet tissue following bowel movements.  At times, he 
recalls some prolapse of tissue that he replaces manually.  
He treats these symptoms with suppositories, salves and hot 
sitz baths.

The veteran's private clinic records only record the presence 
of hemorrhoids in April and June 1998 with no description of 
the number, size or symptoms.  On VA examination in January 
1997, his hemorrhoid disorder was asymptomatic.  On VA 
examination in March 2003, the examiner indicated that 
fullness in the anal canal on digital examination was 
consistent with internal hemorrhoids, but there was no 
evidence of prolapse to determine the size of the 
hemorrhoids.  There was no evidence of blood or rectal 
masses, and sphincter tone was excellent.  In this case, 
there is no lay or medical evidence of hemorrhoids that are 
either large, thrombotic, irreducible or with excessive 
redundant tissue.  Rather, the lay and medical evidence 
demonstrates a hemorrhoid disorder that ranges from being 
asymptomatic to not more than moderate in degree during 
recurrences.  As such, the preponderance of the evidence is 
against a compensable rating under Diagnostic Code 7336.

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hemorrhoid 
disorder.  However, the medical evidence of record is the 
most probative evidence of record to describe the size, 
reducibility and excessiveness of tissue.  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Duty to assist and provide notice

In so holding, the Board notes that the claims on appeal were 
first adjudicated prior to the passage of the Veterans Claims 
Assistance Act (VCAA) of 2000 on November 9, 2000.  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that RO letters dated January 
2004 and November 2004, as well as the rating decision on 
appeal, the statement of the case (SOC) and supplemental 
statements of the (SSOC), told him what was necessary to 
substantiate his claims.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  Board letters dated 
October 2002 and April 2003 also advised the veteran of 
additional information and/or evidence deemed necessary to 
substantiate his claims.

The January and November 2004 RO letters satisfied the 
elements of (2) and (3) by notifying the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records, or records from other Federal agencies, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on her 
behalf.  The November 2004 letter specifically advised him 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us." The 
March 2004 SSOC provided him with the complete text of 
38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This is due to impossibility as the 
initial adjudication occurred before the passage of the VCAA.  
This de minimis notice defect has resulted in no prejudicial 
harm to the appellant.  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the appellant from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the appellant as 
relevant to his claim on appeal.  The appellant did not 
return an authorization form allowing VA to obtain any 
additional private medical records on his behalf.  The RO has 
also obtained VA clinic records as well as documents in the 
possession of the Office of Personnel Management.  Medical 
opinion and examination has been obtained on several 
occasions during the appeal period.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

ORDER

Prior to April 13, 2000, the claim of entitlement to a rating 
in excess of 20 percent for lumbar spine disability is 
denied.

A 60 percent rating effective April 13, 2000, but no higher, 
is granted for the service connected lumbar spine disability.

The claim of entitlement to a higher initial rating for 
hemorrhoids is denied.


REMAND

An RO rating decision dated July 2004 granted the veteran's 
claim of entitlement to TDIU, and assigned an effective date 
of award to May 24, 2002.  In August 2004, the veteran 
submitted to the RO a Notice of Disagreement (NOD) with the 
effective date of award assigned.  The RO has recorded the 
veteran's NOD, but has not issued the veteran a Statement of 
the Case (SOC) as required by law.  This issue is remanded to 
the RO for issuance of an SOC in order to afford the veteran 
the opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

Furnish the veteran and his accredited 
representative an SOC which advises him of the 
Reasons and Bases for denying his claim of 
entitlement to an effective date prior to May 24, 
2002 for the award of TDIU.  The veteran should be 
afforded the opportunity to respond to the SOC and 
advised of the requirements necessary to perfect 
his appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


